      Case 4:18-cv-06753-PJH Document 127 Filed 01/07/21 Page 1 of 3




 1   DAMIEN J. MARSHALL (admitted pro hac vice)
     dmarshall@kslaw.com
 2   ANDREW MICHAELSON (admitted pro hac vice)
     amichaelson@kslaw.com
 3   KING & SPALDING LLP
     1185 Avenue of the Americas, 34th Floor
 4   New York, NY 10036
     Tel: (212) 556-2100; Fax: (212) 556-2222
 5
     SUZANNE E. NERO (SBN 284894)
 6   snero@kslaw.com
     KING & SPALDING LLP
 7   50 California Street, Suite 3300
     San Francisco, CA 94111
 8   Tel: (415) 318-1200; Fax: (415) 318-1300

 9   ANDREW J. CERESNEY (admitted pro hac vice)
     aceresney@debevoise.com
10   DEBEVOISE & PLIMPTON LLP
     919 Third Avenue
11   New York, NY 10022
     Tel: (212) 909-6000; Fax: (212) 909-6836
12

13   Attorneys for Defendants Ripple Labs Inc.,
     XRP II, LLC, and Bradley Garlinghouse
14
                                 UNITED STATES DISTRICT COURT
15
                              NORTHERN DISTRICT OF CALIFORNIA
16
                                        OAKLAND DIVISION
17

18
     In re RIPPLE LABS INC. LITIGATION            Case No. 4:18-cv-06753-PJH
19
     _____________________________________        NOTICE OF CHANGE IN COUNSEL
20
     This Document Relates to:
21
     ALL ACTIONS
22

23

24

25

26

27

28


       NOTICE OF CHANGE IN COUNSEL                                   Case No. 4:18-cv-06753-PJH
      Case 4:18-cv-06753-PJH Document 127 Filed 01/07/21 Page 2 of 3




 1   TO THE COURT AND ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

 2          PLEASE TAKE NOTICE that Damien J. Marshall, counsel for Defendants Ripple Labs

 3   Inc., XRP II, LLC, and Bradley Garlinghouse (together “Defendants”), is now a partner of the law

 4   firm King & Spalding LLP, which will serve as Defendants’ lead counsel going forward. Mr.

 5   Marshall’s updated address and contact information are as follows:

 6                  KING & SPALDING LLP
                    1185 Avenue of the Americas, 34th Floor
 7                  New York, NY 10036
                    Tel: (212) 556-2100
 8                  Fax: (212) 556-2222
                    Email: dmarshall@kslaw.com
 9

10          PLEASE TAKE FURTHER NOTICE, pursuant to Civil Local Rule 5-1(c)(2)(C), that

11   Maxwell Vaughn Pritt and Menno Goedman of Boies Schiller Flexner LLP will no longer serve

12   as attorneys of record for Defendants. Defendants hereby request that Mr. Pritt and Mr. Goedman

13   be removed from the Court’s electronic mail notification list.

14          Counsel for Defendants otherwise remains unchanged. Counsel of record Andrew J.

15   Ceresney, Andrew Michaelson, and Suzanne E. Nero continue to represent Defendants.

16

17

18

19

20

21

22

23

24

25

26

27

28

       NOTICE OF CHANGE IN COUNSEL                    2                     Case No. 4:18-cv-06753-PJH
      Case 4:18-cv-06753-PJH Document 127 Filed 01/07/21 Page 3 of 3




     DATED: January 7, 2021         KING & SPALDING LLP
 1

 2
                                    By: /s/ Suzanne E. Nero
 3                                      Suzanne E. Nero

 4                                       DAMIEN J. MARSHALL (admitted pro hac vice)
                                         dmarshall@kslaw.com
 5
                                         ANDREW MICHAELSON (admitted pro hac vice)
 6                                       amichaelson@kslaw.com
                                         KING & SPALDING LLP
 7                                       1185 Avenue of the Americas, 34th Floor
                                         New York, NY 10036
 8                                       Tel: (212) 556-2100; Fax: (212) 556-2222
 9
                                         SUZANNE E. NERO (SBN 284894)
10                                       snero@kslaw.com
                                         KING & SPALDING LLP
11                                       50 California St., Suite 3300
                                         San Francisco, CA 94111
12                                       Tel: (415) 318-1200; Fax: (415) 318-1300
13
                                         ANDREW J. CERESNEY (admitted pro hac vice)
14                                       aceresney@debevoise.com
                                         DEBEVOISE & PLIMPTON LLP
15                                       919 Third Avenue
                                         New York, NY 10022
16
                                         Tel: (212) 909-6000; Fax: (212) 909-6836
17
                                         Attorneys for Defendants Ripple Labs Inc.,
18                                       XRP II, LLC, and Bradley Garlinghouse

19

20

21

22

23

24

25

26

27

28

      NOTICE OF CHANGE IN COUNSEL            3                       Case No. 4:18-cv-06753-PJH
